United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2875
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
Robert John Ironbear, also known as   *
Showtime, also known as Lonno,        * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: February 24, 2011
                                Filed: March 2, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Robert John Ironbear was sentenced in 2008 to 168 months in prison. The
district court1 later granted the government’s Federal Rule of Criminal Procedure
35(b) motion based on Ironbear’s substantial assistance, and reduced his sentence to
108 months. Ironbear appeals. Upon careful review, we conclude that we lack
jurisdiction to hear his appeal. See United States v. Haskins, 479 F.3d 955, 957 (8th
Cir. 2007) (per curiam) (jurisdiction over appeal of Rule 35(b) sentence is governed


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
by 18 U.S.C. § 3742(a); although defendant framed issue as sentence’s overall
reasonableness, he was appealing ruling on motion to reduce sentence, and jurisdiction
was lacking because he did not satisfy § 3742(a) criteria). Accordingly, we grant
counsel leave to withdraw and we dismiss this appeal.
                       ______________________________




                                          2
                                         -2-